DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 12/14/2021 are acknowledged

INFORMATION DISCLOSURE STATEMENT
2.  No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW  REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12 and 18-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0197910) as evidenced by ChemIDplus and  in view of Humphreys et al. (US 2012/0093755).
Wood et al. (US 2011/0197910) (hereinafter Wood et al.) discloses a formulation that includes amodimethicone at 0.2 wt % and polyquaternium-87 at 1.0 wt % (i.e., cationic quaternary ammonium polymer having a cationic charge density of 3.0 mEq/g). (para 00009 and 0112 Example 9). 1,3, butylene glycol (organic solvent) is disclosed in 
While Wood et al. disclose temperatures in range of 20-40°C (para 0099) and 20-45°C (para 0101),  Wood et al. does not disclose increasing temperature of the human hair to a range of 60-120°C.
Humphreys et al. (US 2012/0093755) (hereinafter Humphreys et al.) disclose heat-assisted styling of human hair using blow dryers, fat irons, curing devices, heat comb, heated brush, or other heating means is prevalent among consumers unfortunately, heat-assisted styling can dry out and damage the hair by subjecting to too much heat.  Overheating in heat styling can cause physical damage to the hair particularly by raising the cuticles and/or creating blisters on individual hair fibers thus causing increased friction between the hair fibers making it more difficult to comb, requiring increased force to comb the hair, which in turn can wear out the surface of the hair and cause cracks and breaks in the hair (para 0002). The compositions are curled, waved or straightened by applying no heat or heat below 300°F (148.88 °C) to prevent damage to the keratinous fibers (abstract and claim 18). Humphreys et al. disclose that it would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved in order to prevent undesirable heat damage, which 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to increase the hair temperature of human hair into the range of 60-120 °C. One would have been motivated to use temperatures below 148.88 °C to prevent damage to the keratinous fibers (hair). It would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved to prevent undesirable heat damage that occurs at temperatures above 300°F. Temperatures below 300°F (i.e. 148.88° C) overlap with the instant claims of 60-120°CIn the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). 

s 1, 10 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0197910) and ChemIDplus in view of Humphreys et al. (US 2012/0093755) as applied to claims 1-10, 12 and 18-19 above, and further in view of Molenda et al. (WO2010/057615) and Personal Care products from Dow Corning® Hair applications 2013.
Wood et al. has been discussed supra and disclose amodimethicone but does not disclose Bis(Hydroxy/Methoxy) Amodimethicone. Molenda et al. discloses compositions for application to hair that contain Bis-hydroxy/methoxy amodimethicone (page 6). Cationic surfactants such as polyquaternium-6, 7, 16 and 37 are disclosed (page 8). Personal Care products from Dow Corning® Hair applications 2013 discloses that Bis-Hydroxy/Methoxy Amodimethicone is a conditioner and has static reduction, shine and color protection properties and thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the amodimethicone be that of Bis(Hydroxy/Methoxy) Amodimehticone. One would have been motivated to do so to so for the purpose of conditioning and also providing static reduction, shine, or color protection properties. One would have had a reasonable expectation of success in substituting one amodimethicone for another.

6.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2009/0004130) as evidenced by ChemIDplus and in view of Humphreys et al. (US 2012/0093755).
Wood et al. (US 2009/0004130) (hereinafter Wood et al. ‘130) disclose in Example 7 a composition comprising amodimethicone at 0.3 wt %, polyquaternium-16  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that 
While Wood et al. ‘130 disclose temperatures in range 130-210°C Wood et al. ‘130 does not disclose increasing temperature of the human hair to a range of 60-120°C.
Humphreys et al. disclose heat-assisted styling of human hair using blow dryers, fat irons, curing devices, heat comb, heated brush, or other heating means is prevalent among consumers unfortunately, heat-assisted styling can dry out and damage the hair by subjecting to too much heat.  Overheating in heat styling can cause physical damage to the hair particularly by raising the cuticles and/or creating blisters on individual hair fibers thus causing increased friction between the hair fibers making it more difficult to comb, requiring increased force to comb the hair, which in turn can wear out the surface of the hair and cause cracks and breaks in the hair (para 0002). The compositions are below 300°F (148.88 °C) to prevent damage to the keratinous fibers (abstract and claim 18). Humphreys et al. disclose that it would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved in order to prevent undesirable heat damage, which occurs at temperatures above 300°F, by temporarily increasing the humidity or moisture level in hair (para 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to increase the hair temperature of human hair into the range of 60-120 °C. One would have been motivated to use temperatures below 148.88 °C to prevent damage to the keratinous fibers (hair). It would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved to prevent undesirable heat damage that occurs at temperatures above 300°F. Temperatures below 300°F (i.e. 148.88° C) overlap with the instant claims of 60-120°CIn the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious . 

7.	Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2009/0004130) and ChemIDplus in view of Humphreys et al. (US 2012/0093755) as applied to claims 1-10 and 12-20 above, and further in view of Molenda et al. (WO2010/057615) and Personal Care products from Dow Corning® Hair applications 2013.
Wood et al. ‘130 has been discussed supra and disclose amodimethicone but does not disclose Bis(Hydroxy/Methoxy) Amodimethicone. Molenda et al. (WO2010/057615) (hereinafter Molenda) discloses compositions for application to hair that contain Bis-hydroxy/methoxy amodimethicone (page 6). Cationic surfactants such as polyquaternium-6, 7, 16 and 37 are disclosed (page 8). Personal Care products from Dow Corning® Hair applications 2013 discloses that Bis-Hydroxy/Methoxy Amodimethicone is a conditioner and has static reduction, shine and color protection properties and thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the amodimethicone be that of Bis(Hydroxy/Methoxy) Amodimehticone. One would have been motivated to do so to so for the purpose of conditioning and also providing static reduction, shine, or color protection properties. One would have had a reasonable expectation of success in substituting one amodimethicone for another.


MAINTAINED  REJECTIONS
DOUBLE PATENTING
8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-13 and 16 of copending 15737002.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to applying  an aqueous composition onto hair the difference being ‘002 specifies polyquaternium-37 and amounts and the nonionic surfactants ceteth-20 however, Wood discloses inclusion of ceteth -20 and the instant claims scope overlap as the polymer may include polyquaternium-37 in overlapping amounts in instant claims 5-7. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





RESPONSE TO ARGUMENTS 
9.	Applicants’ arguments have been considered and are moot in view of the new grounds of rejection as necessitated by amendment. Applicants arguments are directed towards the amended claims that recite increasing hair temperature of the human hair to the range of 60-120 and argue this range is not taught by Wood et al and Wood et al. ‘130. Humphreys et al. (US 2012/0093755) was relied upon to address the amendment. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to increase the hair temperature of human hair into the range of 60-120 °C. One would have been motivated to use temperatures below 148.88 °C to prevent damage to the keratinous fibers (hair). It would be advantageous to use the lowest possible temperature at which styling of the keratinous fibers can be achieved to prevent undesirable heat damage that occurs at temperatures above 300°F. Temperatures below 300°F (i.e. 148.88° C) overlap with the instant claims of 60-120°CIn the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process 
	Applicants argue that since no claims in the instant application or the ‘002 application have been cited as allowable, it is believed the double patenting is improper as being premature. 
	In response, the Examiner is not persuaded as the claims of the ‘002 application and the  instant claims are not patentably distinct from each other. Since no terminal disclaimer has been filed and approved, the double patenting has been maintained. 

CONCLUSION
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615